On October 16, 1998, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kathleen Jenks. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to a five (5) year commitment to the Department of Corrections, with two (2) of those years suspended.
The reasons for the amendment are that the defendant had no prior criminal history; a long time in prison will deprive any opportunity for the victims to obtain restitution; going immediately to the maximum sentence seems harsh in view of the defendant’s age and lack of criminal history, especially when the violations did not involve any additional criminal offenses; and the sentence is counterproductive to rehabilitation.
Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson